ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 11/10/2021 has been entered.  Claims 11, 13-15, 17, 24, 27, and 29 have been amended.  No claims have been cancelled.  No claims have been added.  Claims 11-29 are still pending in this application, with claims 11, 21, and 27 being independent.
The objection to the Specification has been withdrawn in view of the amendment.
The objections to Claims 11, 14, 17, 27, and 29 have been withdrawn in view of the amendment.
The rejections of Claims 13 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of the amendment.

Allowable Subject Matter
Claims 11-29 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11, the claim is allowable for the same reasons previously discussed in Section 14 of the Non-Final Rejection mailed 8/16/2021.

Claims 12-20 depend on Claim 11.

Regarding claim 21, the claim is allowable for the same reasons previously discussed in Section 16 of the Non-Final Rejection mailed 8/16/2021.

Claims 22-26 depend on Claim 21.

Regarding claim 27, the claim is allowable for the same reasons discussed above with regards to Claim 21.

Claims 28-29 depend on Claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875